Name: 91/218/EEC: Commission Decision of 26 March 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by the Hellenic Republic (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  environmental policy;  agricultural policy;  agricultural activity;  Europe
 Date Published: 1991-04-18

 Avis juridique important|31991D021891/218/EEC: Commission Decision of 26 March 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by the Hellenic Republic (Only the Greek text is authentic) Official Journal L 097 , 18/04/1991 P. 0024 - 0024COMMISSION DECISION of 26 March 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by the Hellenic Republic (Only the Greek text is authentic) (91/218/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/242/EEC of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats (1) and in particular Article 6 thereof, Whereas, in accordance with Article 1 of Decision 90/242/EEC Member States, as appropriate, are to prepare plans for the eradication of brucellosis in sheep and goats in accordance with Articles 3, 4 and 5 of the same Decision; Whereas by letter dated 27 September 1990 the Hellenic Republic notified the Commission of a two-year plan for the eradication of brucellosis in sheep and goats; Whereas, after examination, the plan was found to comply with Decision 90/242/EEC; Whereas the conditions for financial participation by the Community are therefore met, whereas it is available in relation to this question to apply the disposition of Article 9 (2) first indent; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 The plan for the eradication of brucellosis in sheep and goats presented by the Hellenic Republic is hereby approved. Article 2 The Hellenic Republic shall bring into force by 1 June 1991 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 26 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 140, 1. 6. 1990, p. 123.